OFFICE OF THE ATTORNEY GENERAL   OF TEXAS
                    AUSTIN



Hon. J.C. Gordy
County Auditor
Wichita County
Blohlta Palle. Texas




at&ad
ment.
Hon. J.C. GowdY, page 8

   even aftei such cmand and refusal, and even
   though the order ooatalne a olause for the
   pay5eat 0r interest. In 8QGIe$.lria~iotions,
   howevm, a county board may issue interest
   bearing warrants to oover oertaln obligations
   or the oourity. Although, when au&horized by
   statute, interest on outstandlcgti%rrants
   oan be allowed only from the tine the atat-
   ute authorfzing its payment goes into effect,
   and a ohange of the legal rate does not ap-
   ply to I&crest on warrants which have al-
   ready beoome entitled to draw lnterest, ln-
   ralid warrants whioh are ratified and vali-
   d&ted will draw interest as though they were
   valid when issued.*
       We quote from RULmG CA% LAW, Vol. 15, p.p.
17 and lG as~followsr
       *It is well settled, both on prinoiple
   and authority,.thata state oarinotbe held
   to the payment of interest o&its debts un-
   less bound by an aot of the legislatureor
   by a Lawful oontract of its exeoutive offl-
   oera aradewithinthe coops of their:duly
   constitutedauthovityk Thie prlnolpLeap-
   plies to bonds) claims,.,udg+ente;and War-
   rants. The theory upon -Jlrtnh.themle ~10
   based ie that whenever In%&-sat Is allowed
   neitherby st:&ute or by common law, exoept
   in aase8 where there har been a oontraot to
   pq interest, it 18 allowed r0r delay or
    default of the debtor. hut delay or dsfd$tit
   oannot be attributedto the government, !W
    is presumed~tobe s&ways ready to pay whet
    it owes. She a pareatly favored poeitlon of
   the gcveref@& fn this respect has been de-
    olared to Wdeanded    by public pollopr A
    county is generally regarded as but an arm
    or agent or the state, and not liable for
    interest, in the absenoe of an express agree-
   ment to pay It. $m.s rule applies to ooun-
    ty warrants or orders and fa general to
   omizaty auntmats,   but a oo!xnty is ganerally
   liable ror interest ;.auoupons on ito bond
   artar mzturity. c - * *
        The oase,~C~~x:.r-3Io?~~s*
                                 CwxiT YC. ‘EiAlJ.ACE,
15 S.F. (2d) 535, hold5 that the Comds6ioners~
co’urt must have authsrlty Or law ior ito eontamt,
ysd, if the outhmity has been given, a reasonabla
000~~~uoti0~1 0r it will be given t0 err.sat ie pwr-
pOS89
       se :uots fioo.the oacre of %GT?AKE VP* CIikr-
tari,270 5.3. 4-S. aa follwrr
       u * 1,.ext ia vary generalLyat&ad that
   lntaroat is of a purely 8tatutmy csl&i,
   taminot the oreature of the oomm luw, and
   that intoreat 8hou.M be remd    sxaept in
   suoh oneea ad aope withiu Lho bera~ ,sfthe
   stutute.*
       section 511of Artiole    9 of the St&s Conlltltur
tlon, racda am foUawsr
                        ahall bav6 no g~W8Prto
        "The I.&.SalatuF8
   graat, or to authorlse any oounty or munloi-
   pal authority to srant, any ertm aonapenaa-
   tlon, fee ur ailo~ar~aet.sa publia offla.~er,
                  or ooztraetor,after ssnioe.
   agent, rorvclrst
   has baan rendered, or a oontraat has been
   entered into, and ywfurmed in whole or in
   part{ am pay, mr authorlzo    the pantimt OS
   any claim oreated agnlerctany oounty or 8nt~a&-
   ip0::tg Or the SW&, iandrag  any agmsiasnt Or
   oontr3at.mud0 without aiitxorltyor Imwb+
      Fe ,,i;ote
              fraa T2.Z.2tm.i Vol. 11, p. 603, a8
fOllo?Wl!
       yhe m&hod of uhb-iiutsrlngthe fincutce8
   OS ooutlaa is fuily provided for by the stat-
   uteo, MC: the rar&rommts of the law ciaynot
   be de!,artadfrom. li1;I "
                                                                62



Bon. 3.C.    eQwdy, page 4


          Atter Q oar6?ul    eoaroh of the otatutaa am!   the
ounstlt&iPlawa are unable ta flc.dany authority au-
tz~rislng tha caaissionerct~Court ta pay lntarast
an overtrrlrt8.
          IO quote rroleTEx* JUR*, I?al*11,   pa   w4, 8s
r0ii0w8   t
         voraruituk~~erc~ courta are 00urtb 0r lLm-
     itod &risUatlan, ia that tkeir authority
     .extendsonly to nvltterepertaining ta tha
     general weliars 0r tar     raspotiva oowi-
     ties an4 that their powero &re only tho8e
     axprasslyar lmpliadlyaoniarrsd uwon thcra
      by law,-t&t is, by the oonetitutioasnd
     atatUtC8 Of the btIhd.*
       00 AU@St 9, lW7 tnin ciopnrtmntheld in an
op&ion wrftrsn by Ron0 Soott Gainsa, bsnirtantittorney
cwmral, adGra8ntId   to f&r.J.R. Son8a, county Auditor
wiohita palls, Texar, "that Ghi8 aspiirtmntha8 00~18   fn-
tantly held that the oosty aacmissianors~aourt uau
without autaorlti to al&w and pay intim38t on ordinary
OOUtItyWIirrm8 OX 8Otipt i88Ued kA J?WRi&i Of #ZiUXFSJit
exptwwoe. Thererors, lnterset aould not be paid by a
oaunty to the county Qopaaita~~on averclraft    oreutsd
ln the general fund,   road and bridge fkbnd or the oifl-
oar's ,gilarymm3 or say other runs 0r tihsaouaty.*
~180 sac tha oasa or the s+imIiSF pxxs vs. wtsoh',
'iIT0X@8 291.
       YOU UT0 rtI8JH5OthilyaLVi6~Cithat it $8 tb
cjpirhn 0r this aeprwbnt that ivhena aounty ir 0p0r-
sting on a aa8h basks, auoh oounty a&mot iegakly pay
interest on ovamir.$ts0